UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7057


PAUL A. LOVINGS,

                Plaintiff - Appellant,

          v.

RANDALL C. MATHENA, Warden of Red Onion State Prison;
OFFICER D.C. DUPIE; OFFICER J.L. DOOLEY; SERGEANT BARTON;
SERGEANT L. COLLINS; SERGEANT TOHIA PHILLIPS; SERGEANT B.P.
MEADE; LIEUTENANT DAY; LIEUTENANT T.G. LYALL; UNIT MANAGER
W.G. SWINEY; NURSE MS. CLARK; OFFICER R.J. SLUSS; LIEUTENANT
JAMES D. LAMBERT; COUNSELOR S. M. MULLINS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00359-JLK-RSB)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul A. Lovings, Appellant Pro Se.      Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.
                        _______________

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul A. Lovings appeals the district court’s order denying

relief   on   his     42   U.S.C.   § 1983   (2012)    complaint.     We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Lovings

v. Mathena, No. 7:14-cv-00359-JLK-RSB (W.D. Va. June 19, 2015).

We   dispense   with       oral   argument   because   the   facts   and   legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2